El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El día 11 de agosto de 1914, fné presentada nna acu-sación en la Corte de Distrito de Mayagricz en la que se impu-taba al apelado el delito de infracción a las Leyes de Eentas Internas, cometido como sigue:
“Que en o por el día 18 de febrero de 1914 el dicho Mateo Fajardo Cardona, ilegal y maliciosamente extrajo y permitió extraer cierta cantidad de alcohol, de su destilería, situada cerca de la villa de Hormigueros, y dentro dél territorio de la Corte de Distrito del Dis-trito Judicial de Mayagüez, P. R., sin pagar sobre dicho alcohol el impuesto de Rentas Internas previsto por la ley.”
Con permiso del tribunal y previa moción presentada y discutida al efecto, quedó enmendada dicha acusación alegán-dose en la misma los hechos constitutivos del delito en la forma siguiente:
“Que en el día 18 de febrero de 1914, el citado Mateo Fajardo Cardona, como dueño de la destilería llamada Eureka, situada en la jurisdicción de Hormigueros dentro del territorio de la Corte de Distrito del Distrito Judicial de Mayagüez, Puerto Rico, habiendo destilado gran cantidad de espíritus alcohólicos en su citada destilería, de una manera ilegal y maliciosa, defraudó a El Pueblo de Puerto Rico, del importe de los derechos de rentas internas sobre (500) quinientos litros más o menos de alcohol, dejando de pagar el im-puesto exigido por la ley sobre dichos espíritus alcohólicos, en el tiempo prescrito por la ley y en la forma prescrita por los regla-mentos promulgados por el Tesorero de Puerto Rico en Io. de julio de 1911, copia de1 los cuales se adjuntan y se hacen parte de esta acusación; que dicha cantidad de espíritus alcohólicos fué allí y entonces extraída-por Félix Vázquez por orden y con la dirección y *454obedeciendo a insistencias del prediclio Mateo Fajardo Cardona, quien alli y entonces, ilegalmente dejó de pagar el impuesto de rentas internas que debió pagar antes de remover de su factoría la dicha cantidad de espíritus alcohólicos, dejando, de comprar, fijar y can-celar a la correspondiente factura los sellos de rentas internas, corres-pondientes, de acuerdo con lo prescrito en los ya mencionados regla-mentos de Tesorería, antes de extraer de su citada destilería la dicha cantidad de alcohol, no- habiendo sido exento dicho alcohol por el Tesorero de Puerto Rico del pago del impuesto debido de acuerdo con lo previsto en la ley; y que con anterioridad al citado día 18 de febrero, y en ese día y en la fecha1, tiempo y lugar expresado, el citado Félix Vázquez, actuaba en su carácter de agente de rentas internas debidamente nombrado y siguiendo instrucciones de sus superiores para investigar innumerables fraudes que se habían y se estaban cometiendo en contra de la Ley de Rentas Internas; y que, con anterioridad a febrero 18 de 1914, el citado acusado Mateo Fa-jardo Cardona insistió y solicitó de Félix Vázquez, para que éste le permitiera extraer alcohol de1 su destilería sin pagar el impuesto exigido por la ley, y el citado Félix Vázquez fingió estar conforme con la petición y proposición del acusado y actuó en el tiempo y lugar arriba expresado con el propósito de obtener prueba con el fin de perseguir criminalmente al acusado por la violación de la ley -que el acusado se había propuesto y quería infringir. y que infringió, como, como se ha expresado en esta acusación.”
Subsiguientemente se presentó una moción en la que se solicitaba la eliminación de ciertos párrafos de la acusación enmendada y luego la corte sin resolver las cuestiones así planteadas, y por iniciativa propia, pasó a decidir sobre la acusación enmendada.
El siguiente asiento aparece de las minutas del día 2 de octubre;
“La corte en este día 2 de octubre de 1914, por los fundamentos que se expresan en la resolución escrita agregada al récord, declara que los hechos que se aducen en la acusación enmendada, no consti-tuyen delito en contra de las leyes de Puerto Rico, y por tanto ordena que se debe desestimar como desesti ina la citada acusación, la que debe ser archivada y sobreseída.”
La orden que en efecto fué suscrita por el juez de dis-trito es como sigue:
*455''Iva corte, boy día 2 de octubre de 1914, después de examinar la moción de eliminación presentada por la representación del acusado Mateo Fajardo, en la que se solicita la eliminación de ciertas alega-ciones que aparecen en la acusación enmendada presentada por El Pueblo de Puerto Rico y la que fué admitida por esta corte, considera ■que es innecesario el que se discuta la citada moción de eliminación por la razón de que después de un cuidadoso estudio de la acusación enmendada la corte entiende que los beebos contenidos en la misma no constituyen un delito público de acuerdo con la opinión dictada por este tribunal el día 26 de septiembre de 1914, en el caso No. 2815, de El Pueblo de Puerto Rico, contra Mateo Fajardo Cardona, por infracción a la ley de Rentas Internas, opinión que se hace parte de esta resolución, atendiendo a que los hechos que motivaron la citada resolución en aquel caso son idénticos a los hechos que se alegan en la presente acusación, a excepción de las fechas en que se alega que los hechos fueron cometidos, puesto que son fechas distintas y en esto se difieren.
1 ‘ Por las razones expuestas esta corte' declara que los hechos que se aducen en la acusación no constituyen delito contra las leyes de Puerto Rico, y por tanto ordena que se debe desestimar como desestima, la citada acusación, la que debe ser archivada y sobreseída.”
La opinión de fecha septiembre- 26 a que se lia becbo refe-rencia y que se bizo formar parte de la mencionada orden, es en parte como sigue:
“La corte dicta resolución en las dos mociones de merger y de non suit presentadas por el acusado en el día de ayer.
“La corte ha examinado con toda atención los numerosos casos cita-dos por ambas partes durante la discusión de estas dos mociones y además ha consultado toda la jurisprudencia pertinente a las cuestiones suscitadas que se encuentra en la biblioteca de esta corte y que ha tenido el juez el tiempo de encontrar.
“La corte encuentra que distinguiendo los casos uno a otro, que la jurisprudencia no está contradictoria respecto a la principal cuestión que fué presentada y discutida por el Juez Sweet. Los tribunales están acordes respecto al principio en derecho criminal que medios empleados en la averiguación o descubrimiento de un crimen no constituyen defensa que pueda alegar el acusado, pero cuando se emplean medios para estimular o solicitar la comisión de un crimen, esto le releva de toda responsabilidad criminal.
“Los hechos en este caso, como resultan de la declaración del testigo *456Vázquez, agente de Rentas Internas, son que vino a Mayagüez poco tiempo antes de ocurrir el hecbo, con el fin de investigar varios casos aquí, y además de desempeñar sus deberes de agente de Rentas Inter-nas; que en ocasión el acusado le ofreció una dádiva para permi-tirle sacar alcohol fraudulentamente del depósito de la destilería ‘Eureka’ de su propiedad; que lo ocurrido lo puso en conocimiento de sus superiores y entonces recibió instrucciones para permitir al acu-sado de cometer violaciones de la ley de Rentas Internas, de recibir dádiva de él y después denunciar los hechos, y que él efectivamente, en un día que se alega en la acusación, permitió sacar del depósito de alcoholes de la destilería del acusado 500 litros de alcohol sin pagar los sellos correspondientes, y que después en el mismo día, recibió del acusado la suma de cien dólares. El testimonio del agente Vázquez, ■demuestra que él proporcionó la oportunidad al acusado para cometer el delito, que él prestó su ayuda sin la cual el delito nunca podría realizarse, y lo hizo con la intención de cogerlo mfraganti y denun-ciarlo a los tribunales. El acto de consentir en abrir el depósito fué un estímulo al acusado para la comisión del fraude. Es verdad que la proposición de cometer el fraude partió del acusado, que Vázquez .al principio no instigó a Fajardo a cometer el delito, pero él obraba ele acuerdo, con instrucciones de cogerlo en el delito si fuera posible y su acto en dar lugar a extraer el alcohol era lo mismo que si lo hubiera instigado. Para realizar el acto delictivo Vázquez tenía que cometer un acto contra la ley, abriendo la llave del depósito y per-mitiendo sacar alcohol sin cancelar los sellos de Rentas Internas correspondientes.
“En el caso de Saunders v. People, 38 Mich., 218, citado en Connor v. People, reportado en 25 L. R. A., 37 y 348, la convicción por esca-lamiento en la corte inferior fué revocada. El acusado era abogado y le interesaba obtener posesión de unas fianzas que se encontraban archivadas en una corte y solicitó a un guardia o empleado de la corte llamado Webb, de dejar abierta la puerta de la corte de modo que él pudiera entrar y llevarse dichas fianzas. Webb después de con-sultar con su jefe superior consintió en lo propuesto y dejó la puerta de la corte abierta, pero preparó todo para coger al escalador, y efec-tivamente fué sorprendido un tal Moylan en el acto de sacar los documentos. La Corte Suprema de Michigan resolvió que el acusado no podía ser declarado culpable basado en esta evidencia.
“La corte considera el caso citado de gran peso, no sólo por les fundamentes consignados en la opinión, sino también por la alta res-petabilidad de los jueces que componían dicha corte, siendo uno de *457■ellos el Juez Cooley, uno de los jurisconsultos más notables en la historia de la judicatura de los Estados Unidos.
“La misma doctrina se encuentra sentada en los casos de: Connor v. People, 25 L .R. A., 341; United States v. Adams, 59 Fed., 674; State v. Dudodusset, 47 La. Ann., 977, 995, 996, 997.
“Entre los casos citados por el fiscal, hay varios que se refieren a la venta de licores en violación a la ley, la venta de monedas falsas, y el uso del correo para fines ilícitos. Estos son- casos en que los medios empleados por los agentes de la autoridad tienen por objeto .averiguar las personas que se dedican a negocios ilícitos y de obtener evidencia de delitos que están cometiendo y son sostenidas por los tribunales.
“El fiscal citó también el cáso recientemente resuelto por el Tribunal Supremo de Tesas, de Minter v. State, reportado en 159 S. W., 286. Este caso se refiere a la venta de licores prohibida por la ley, y se trata de dos policías que prestaban servicios en un puelolo del Estado de Texas, que fueron sobornados por una persona para permitirles ■seguir el negocio de la venta de licores en contra de la ley. Pero parece que no había la evidencia suficiente para presentar una acusa-ción y de obtener una convicción por el delito de soborno, y para obte-ner esa evidencia se preparó una trampa para coger al acusado, que dió el resultado desea-do y de este modo se obtuvo la evidencia necesaria, y la corte resolvió que la convicción era legal. El fiscal encuentra este caso parecido al presente, porque en el caso de Texas los policías no solicitaron una dádiva sino que la oferta partió del mismo acu-sado, lo mismo que en el caso de Fajardo. La corte entiende que los dos casos son muy distintos. En el caso de Texas, la realización -del delito de soborno no dependía de la voluntad de los policías, y además -el delito de soborno ya se había cometido, la dádiva ya se había ofre-cido a los policías, pero en el caso presente no importa la intención que tuviera el acusado, la idea que él hubiese formado, todo se estre-llaba contra el recto cumplimiento de su deber por el agente; el acusado ha podido intentar, ha podido pensar y formar sus planes para defraudar al Tesoro de Puerto Rico durante tiempo indefinido, pero sin la más mínima esperanza de 'realizarlo mientras que el agente cumpliera con su deber y no abriera el depósito. El acusado ha podido tener muchos deseos de sacar alcohol del depósito sin pagar la contri-bución, pero lo que él deseaba y lo que hubiera tenido la intención de hacer era imposible a menos que Vázquez, el agente se prestara a su ayuda. Cuando el acusado hizo la proposición al agente, de darle dinero para violar la ley, se cometió el delito de soborno, (para los *458propósitos de esta moción la corte tiene que darle entero crédito a la-declaración del testigo Vázquez), pero él no cometió ningún delito- ' contra la ley de Rentas Internas al ofrecer esa dádiva, y no fué nece-sario de permitirle sacar alcohol del depósito para obtener evidencia de una violación de dicha ley ya realizada, o que hubiera el temor-de que se realizara. Para los efectos de un proceso por el delito de-soborno, estaban justificados los medios empleados, en cuyo caso sería de aplicación el caso que cita el fiscal, de Minter v. State, pero porque-eran justificados -los medios empleados para obtener evidencia del delito de soborno, no resulta que estén justificados para la persecu-ción de la violación de la ley de rentas internas, objeto de la acu-sación.
“Antes de terminar, la corte quiere referirse al caso de Grimm v. United States, 156 U. S., 604; 39 L. ed., 555. En la opinión de este caso se refiere a delitos de hurto del correo, de cartas conteniendo dinero y artículos de valor, que. son cometidos generalmente por'los-mismos empleados del correo. Para descubrir esos delitos y obtener la evidencia, es la práctica de los inspectores de” correo de depositar cartas conteniendo billetes de banco marcados en el correo y después-ponerse en vigilancia y sorprender a la persona que sustrae dichas cartas de entre la correspondencia. La corte critica tales procedi-mientos, pero termina sosteniéndolos únicamente por la razón de la necesidad del caso. En el caso presente no hay tal necesidad porque nadie puede sacar alcohol del depósito de una destilería, a menos que esté en confabulación con el agente de Rentas Internas; si la acusación fuera contra algún agente de Rentas Internas y la trampa se hubiera preparado para cogerlo a él, entonces se podría argüir que la corte debía sostener tales medidas por la necesidad del caso.
“La corte afirma que cuando la comisión de un delito por una persona depende en absoluto de un acto de otra persona, quien es un agente de la autoridad, y éste último consiente en su comisión con la intención de denunciar criminalmente a la primera, la ley no permite que el hecho así realizado sea considerado como delito público.
“Los hechos en el presente caso son distintos a los de todos los casos que la corte ha examinado, pero en ninguno existe mayor razón para la aplicación de la regla, y la corte, opinando que el acusado está relevado de responsabilidad criminal bajo la acusación, y conside-rando la evidencia insuficiente para sostener las alegaciones de la acusación, ordena su absolución.”
En 12 de noviembre el apelado formuló una moción ante este tribunal alegando en ella que en 24 de septiembre el *459acusado fue .juzgado a virtud de ana de las cuatro acusacio-nes, en todas las cuales se imputaba el mismo delito en igual forma, diferenciándose únicamente en las fechas en que se alega fueron cometidos los distintos actos delictivos; que-de dichas acusaciones dos habían sido despachadas por la corte de distrito, habiéndose interpuesto apelación en ambos casos, uno de los cuales fue sobreseído a virtud de moción de non suit que fue presentada después de introducida la prueba, siendo éste el caso en el cual se emitió la opinión de fecha 26, y el otro el que ahora consideramos; que los motivos en que se fundó el juez de distrito para sobreseer-la segunda acusación, aparecen en el récord de la apelación-actualmente ante la corte, pero que la prueba sobre la cual se basó la corte no aparece, y por virtud de estos hechos-, solicitó de esta corte una orden disponiendo que los letra-dos del'apelante sometieran el récord en la apelación contra la resolución de la corte en el caso No. 733, la que debería contener la prueba o una exposición correcta de los hechosen que se fundó la corte de distrito para desestimar ambas-acusaciones; que las vistas de las dos apelaciones fueran acumuladas; que se fijara un día para oir las mismas, y se-les permitiera a los letrados del apelado presentar un ale-gato que comprendiera las cuestiones envueltas en ambas apelaciones; que ambas apelaciones se desestimaran por no-haber cumplido el apelante con la sección 356 del Código-de Enjuiciamiento Criminal, que requiere que el apelante en todos los casos criminales someta a esta corte una exposi-ción del caso; y que la vista del caso No. 732 (o sea el pre-sente) fijada para el día 19 de noviembre, fuera suspendida 'y señalada de nuevo para vista en la apelación acumulada para la fecha que la corte juzgue oportuna.
Después de presentada esta moción y con anterioridad a la fecha fijada para su vista, fué desestimada a moción del Fiscal la apelación en el caso que aquí se trata de acu-mular. El abogado del apelado no hizo gestión alguna con el fin de que el mismo quedara de nuevo en el calendario. *460Aparece de modo claro que esta apelación no puede ser acu-mulada a un caso que no está pendiente ante este tribunal.
Citamos del alegato escrito presentado por el'apelado lo suficiente para presentar en términos generales la proposi-ción formulada por el abogado:
“En la presente apelación el Estado puede dirigirse a la corte de distrito con su decisión revocando la causa actualmente pendiente, y decir al juez de distrito: ‘nuestra sentencia ha sido revocada y ahora llamamos a vista las dos acusaciones restantes que son idénticas a aquellas que fueron perdidas por el Estado y con los mismos hechos os pedimos una convicción.’ Se ve cuán fácil sería hacer uso del poder de la Corte Suprema para influir, o mejor dicho, prevalecer en el fallo de la corte inferior, sin que hayamos traspasado los límites de un caso meramente hipotético, y sin que hayamos tratado en sí el caso resuelto por la corte de distrito.
“Al final de la opinión en el caso celebrado la corte dice: ‘Y considerando la prueba insuficiente para sostener las alegaciones de la acusación, la corte decreta la absolución del acusado.’
“iQué fundamento tuvo la corte para declarar insuficiente la prueba? ¿El sistema de anzuelo usado en el caso solamente? No lo sabemos. Nosotros sostuvimos en el argumento de la moción que, independiente, de este aspecto del caso, la prueba era insuficiente para sostener un veredicto, y que no era bastante para sostener la acusación. Nosotros somos aún de esa opinión, y creemos que esta lion, corte llegará a esa misma conclusión.
“Si esto fuese así ¿por qué razón hemos de exponer al acusado ál peligro de una revocación sin siquiera una vista de la causa que realmente se halla sometida al juicio de este tribunal?
“Además, y a fin de dar más fuerza a esta observación, examínese el comienzo de la opinión o fallo de la corte de distrito. Obsérvese la línea de preguntas e issues que descansa sobre la prueba y procedi-mientos en el caso que realmente presenta los puntos suscitados en. esta corte.
“Las, cuestiones específicas envueltas en esta apelación — la apela-ción que debe ser vista — no pueden ser determinadas por la corte, en nuestra humilde opinión, sin que ésta tenga ante ella los hechos a los cuales pueda aplicarse la ley.
“No es nuestra intención tratar de establecer en este argumento distinciones entre casos, principios o hechos envueltos. No podríamos hacerlo si quisiéramos; y sin embargo, a la corte se le pide que asuma *461tma actitud que colocaría a esta corte y a este pueblo en un sentido-u otro, del lado de distinciones que ban sido' ya establecidas por muchos de los tribunales, capaces de la Nación, el Tribunal Supremo de los Estados Unidos inclusive.
“Todo,, historia, nombre, familia, fortuna, los derechos indivi-dúale^ del hombre, todo, en fin, ha de decidirse por las alegaciones no probadas de un acta de acusación formulada por referencia.
“Al desestimar la corte de distrito la causa actualmente ante este Hon. Tribunal actuó sobre el hecho principal en que se fundan las cuatro acusaciones. Y con completo conocimiento del hecho principal el que ninguna sutileza puede alterar, el hecho sobre el cual la ley debe ser aplicada en todos estos casos, y después de un cuidadoso examen de los casos de ‘celada,’ según se verá en la opinión, la corte desestimó el otro misdemeanor, es decir, el que está pendiente actual-mente; contra este sobreseimiento es que se ha apelado ante esta Hon. Corte.
“El aspecto de ‘celada’ que tiene este caso, el que envuelve la ley y los hechos en la cuestión que se presenta ante este Hcn. Tribunal, no hemos de discutir ahora porque los hechos no han sido traídos aquí. Los funcionarios del Gobierno pueden por medio de mañas, inducir al ciudadano a cometer un delito por razones buenas o malas; pero nosotros con el debido respeto, rehusamos ser inducidos a dis-cutir una cuestión que, entre todas las cuestiones, debe versar sobre hechos, cuando estos hechos no están presentes.
“Es muy cierto que la parte contraria dice que los hechos aparecen del acta do acusación. En cuanto a los hechos alegados e'stamos de acuerdo; pero no así en cuanto a los hechos probados. Y si se ale-gase que el caso juzgado nada tiene que ver con este caso ¿por qué entonces traer aquí la opinión de la corte en el primer caso?
“Responderemos a la pregunta: Ha sido traída pues porque la opinión en el primer caso és la base del sobreseimiento en el segundo caso; pero los hechos envueltos en el primer caso en los cuales se funda la opinión, no han sido traídos a la corte. Y habremos de agre-gar que la resolución de la corte obedeció a su propia moción, ya que. al juez le constaba, como asimismo a los abogados de ambas partes, que los hechos — los hechos esenciales — son idénticos en todos estos casos de misdemeanor
“Después de cuidadosa consideración los abogados del apelado han llegado a la conclusión que ellos no pueden, como acto de justicia *462•a la corte, a su cliente y a ellos mismos, entrar en una discusión res-pecto de la conducta del agente de Rentas Internas, y la posición en •que fué colocado por*la ley como resultado de sus propios actos. La •cuestión en general lia sido extensamente discutida por los tribunales,' y si bien se lian consignado distintos criterios no obstante, la línea divisoria trazada entre los diferentes casos es bien marcada. Y vuestras Señorías enseguida se apercibirán que cada caso debe ser resuelto sobre los hechos y circunstancias peculiares que lo acom-pañan. ¿Cómo, pues, habíamos de poder nosotros estudiar este caso y la ley aplicable al mismo y suplicar luego a Vuestras Señorías la aplicación de la ley a los hechos en dicho caso? Podíamos ofrecer a la corte las distinciones establecidas por las diferentes cortes, y el tema podría resultar interesante; pero ¿de qué utilidad podría ser para Vuestras Señorías una discusión así planteada tratándose de una resolución que sin duda habría de colocar a esta Iíon. corte ■en línea con las demás autoridades sobre la misma materia? .
“Se nos presenta aquí una acusación, que también pretende ser — • así alegan los de la parte contraria — una exposición de hechos.
“No hay certificación, excepto aquella que dice que la acusación de autos contiene la misma relación de hechos contenida en la acusa-ción bajo la cual el apelado fué juzgado y absuelto. Pero no hay certificación alguna en cuanto a los hechos producidos en el juicio de la causa sobre que la opinión se funda.
“¿Cuál es entonces el propósito de esta apelación? Pues evitar la verdadera issue, y obtener una decisión que pueda utilizarse en subvenir a las necesidades del ministerio fiscal, más no a los hechos en el caso. Es para obtener una decisión que pueda servir en otros casos, es decir, una decisión anticipada tal cual en nuestra opinión, esta corte no habría de sostener cuando la historia de lo ocurrido estu-viere ante ella. Como un ejemplo de lo que acabamos de decir, acom-pañamos a este argumento y hacemos parte del mismo, la copia de un acta de acusación en que se acusa de un felony. Play tres de estos casos, y ninguno ha sido juzgado.”
Esta moción fué discutida en noviembre 16 y denegada al día siguiente excepto en cuanto a la cuestión relativa a la desestimación de apelación, la cual se reservó la corte para resolverla al decidir en definitiva la apelación, expre-sando la resolución que las razones que hay para ello se harían constar en la opinión que se emitiría finalmente en. el caso.
*463En la vista final que tuvo lugar en noviembre 19, se liizo formal insistencia en la moción para desestimar la ape-lación por las razones siguientes:
1. Porque la acción adoptada por la corte de distrito en •este caso no puede ser revisada mediante apelación.
2. Porque la orden de la corte inferior debe ser decla-rada con lugar en principio.
El abogado del apelado basándose en el caso de People v. More, 71 Cal., 546, insiste en que la orden que fué dic-tada y contra la cual se tomó excepción, se funda en-la sec-ción 451 del Código de Enjuiciamiento Criminal' que prescribe lo siguiente:
“El tribunal, ya por su propio acuerdo o ya a petición del Fiscal y en pro de la justicia, puede decretar el sobreseimiento de una causa o de una acusación Las causas del sobreseimiento deben expo-nerse en el auto que al efecto se dicte, el cual se insertará en el acta del proceso.”
Las Secciones 145, 146 y 348, se expresan en parte en los términos siguientes:
“Sección 145. — Una acusación denunciando un delito grave (felony) que no viniere firmada y jurada por el Fiscal, será deses-timada por el tribunal, a instancia del acusado hecha al formularse la acusación. ’ ’
“Sección 146. — Si el acusado no pidiere que la acusación sea desestimada, no podrá luego interponer las objeciones mencionadas en el precedente artículo.”
“Sección 348. — El ministerio público puede establecer apelación:
“1. De una providencia desestimando la acusación.
“2. De una sentencia a favor del acusado en virtud de excepción perentoria puesta a la acusación”;
# # * *
Se alega para establecer la diferencia que existe entre las secciones 145 y 451, que la desestimación de una acusa-ción se refiere solamente a materia de forma e irregularida-des, y-no afecta al fondo de la. acusación, que tal orden es simplemente una orden y no un fallo; que puede ordenarse *464la presentación de una nueva acusación, y que la orden no es un obstáculo legal a una nueva acta' de acusación mien-tras que, por el contrario, el fallo apelado en este caso com-pletamente pone término a la causa, así como a la acusa-ción; que es una orden sobreseyendo la causa y que es final en sus disposiciones y naturaleza; que la ley confiere a la corte facultades para sobreseer una acción; que la corte actuando de conformidad con dicba facultad sobreseyó, y el estatuto no concede apelación.
Se alega en sustancia en apoyo del segundo fundamento, que la decisión fué dada en el ejercicio del poder discrecio-nal legal de la corte; que los hechos a los cuales,1a corte aplicó la ley, no han sido traídos aquí; que el apelante ataca la decisión de la corte inferior, en un caso que no está pen-diente ante este tribunal sin ofrecer los hechos sobre Iqs cuales se basó el tribunal, y sí solamente la acusación.
En el caso de People v. More, arriba citado, resuelto en enero de 1887, la Corte de California al discutir una orden dictada de acuerdo con la facultad que confiere al tribunal el artículo 1385 del Código de California, equivalente al 451 de nuestro Código, se expresó como sigue:
“El apelado formula una moción para que se desestime la apela-ción por el fundamento de que la orden es una contra la cual el esta-tuto no concede derecho de apelación al Pueblo. Ciertamente que no. es ella una de las enumeradas en las cuales concede derecho de apela-ción el artículo 1238 del código, y no existe ningún otro precepto estatutario que confiera tal derecho.
“Se alega sin embargo, por el apelante, que confiriendo la Cons-titución a esta corte jurisdicción de apelación de cuestiones legales que surjan ‘en todas las causas criminales que se sigan mediante denuncia o acusación en una corte de registro,’ tiene por tanto este tribunal jurisdicción aún cuando no se haya prescrito ningún meca-nismo estatutario para la apelación, según se resolvió en el caso de People v. Jordán, 65 Cal., 644. ’ Pero la orden en cuestión es por su naturaleza y condición una contra la cual el Pueblo no pueda ape-lar. La facultad’ por virtud de la cual se dictó la orden es sustan-eialmente igual a la que se confiere al Fiscal General en Inglaterra, y al Fiscal en muchos de los Estados americanos, para registrar una *465orden de sobreseimiento (nolle prosequi). La corte, para los fines de la orden de sobreseimiento asume el control de la causa y actúa a nombre del Pueblo. Retiene la facultad para sobreseer como el Fiscal General en Inglaterra la retiene para registrar una orden de sobreseimiento (nolle prosequi) por virtud de su cargo y por la ley; y ejercita dicbo poder bajo su responsabilidad oficial. Habiendo ac-tuado la corte a nombre del Pueblo y por virtud de los poderes que expresamente le han sido conferidos por el mismo para proceder así en sus causas criminales no puede éste interponer apelación contra su resolución. Desde luego que si un acusado apelara contra dicha orden como bien podría hacerlo si se dictara después de constituido un jurado, el caso sería muy distinto. Commonwealth v. Tuck, 20 Pick, 365.” (People v. More, 71 Cal., 546.)
Hemos expresado con una extensión algo mayor que de ordinario, los tedios tal como constan de los autos así como la teoría del caso que sustenta el apelado, pues entendemos que la exposición clara y completa de ambas cosas consti-tuye al parecer la más fuerte refutación de la muy plausible argumentación por virtud de la cual se pretende que sean sostenidas, las diferentes proposiciones que han sido sometidas por el apelado. Si estuvieran realmente funda-das las premisas en las cuales todo este razonamiento des-cansa, sin duda que la cuestión no estaría completamente' libre de dificultad. Pero opinamos que esto no aparece de una interpretación razonable de los autos, sino más bien lo contrario.
Es cierto, según los comprobantes que se acompañan a la moción del apelado y que forman parte de la misma, que las cuatro acusaciones presentadas originalmente en los casos; de misdemeanor, fueron redactadas en sustancia en los mis-mos términos y sólo se diferenciaban en cuanto a las fechas de la comisión de los supuestos actos delictivos que en ella se alegan, pero no podemos estar de acuerdo, y creemos que de un examen cuidadoso de las mismas se verá que no. es un hecho necesariamente cierto que la acusación enmen-dada en este caso sea enteramente “la misma cosa aunque-expresada con más palabras.” En la acusación original se-imputa el hecho de extraer cierta cantidad de alcohol de-*466una destilería, sin pagar el impuesto de rentas internas por el mismo. En la enmendada se alega que el acusado de-fraudó al Pueblo de Pnerto Eico del importe de los dere-chos de rentas internas sobre cierta cantidad de alcohol, de-jándose de pagar los mismos en el tiempo prescrito por la ley, y en la forma prevista por los reglamentos promulgados por el Tesorero de Pnerto Eico que se acompañan a la aeu-•sación y se hacen formar parte de la misma, expresándose además en detalle los actos, medios y forma en que se alega que dicho fraude fué cometido. Puede ser, y al parecer es cierto que en la acusación enmendada simplemente se determine de un modo más claro, determinado y preciso el mismo delito que se trató de imputar en la acusación original,, y es posible que la segunda hubiera sido suficiente para basar en ella una sentencia condena! oria por el delito imputado en la primera, pero hay algo más que una distinción sin que exista diferencia entre las dos. Es ciertamente claro que la acusación enmendada fué redactada muy cuidadosamente, to-mando en consideración la opinión de la corte en el caso ya fallado y las autoridades que son de aplicación, y de acuerdo con las regias según las cuales tendría necesaria-mente que ser considerada o no como válida, al ser sometida en definitiva a un detenido estudio legal en cuanto a su sufi-ciencia.
Puede también .que la corte haya procedido" correctamente al ordenar la absolución del acusado después de conocer la prueba en el caso que fué llamado primeramente a juicio; que la prueba que había de ofrecerse para sostener la mueva acusación, hubiera sido sustancíalmente idéntica a la pre-sentada en el juicio anterior, v que la corte después de olí-la'prueba que se presentara hubiera podido resolver en igual sentido, o tener otras razones que fueran asimismo sufi-cientes para sobreseer esta causa y absolver al acusado. Estas son cuestiones con las cuales no tenemos ahora abso-lutamente nada que ver.
No existe la más leve prueba en los autos de donde apa-*467rezca que jamás Rubiera admitido el abogado del apelante, o se le baya pedido alguna vez que admitiera, o que se hiciera alguna estipulación o presentara alguna prueba para demos-trar, o que alguna persona interesada baya sugerido ante la corte inferior, que la prueba de este caso no sería sino una repetición de la presentada ya en el juicio anterior. Sin duda que en vista de esta circunstancia la corte no podía suponer que esto fuera cierto, y no resulta comprobado de un examen cuidadoso de los autos que así lo hiciera. La razón aducida por la corte para adoptar su opinión en el caso anterior con el fin de expresar los motivos de la orden apelada en este caso, es la de “que los becbos que motiva-ron la citada resolución en aquel caso son idénticos a los becbos que se alegan en la presente acusación a excepción de las fechas en que se alega que los hechos fueron come-tidos, puesto que son fechas distintas y en esto se difieren. ’ ’
Por regla general las cortes no toman conocimiento judicial por iniciativa propia de sus expedientes en otro caso1 distinto aún cuando los casos estén relacionados, aunque a veces el adoptar un criterio contrario está justificado en cierto modo por las circunstancias especiales del caso en particular o por razones de conveniencia cuando no existen probabilidades de que baya controversia, 16 Cyc., 918; IY Wigmore, par. 2579. Los preceptos de nuestra propia Ley de Evidencia. están en armonía al parecer con este princi-pio, pucliendo servir de ejemplo notable de la sabiduría y propiedad de la regla general, las cuestiones que aquí han. .surgido.
Cualquiera que sea el motivo para que exista diferencia ■de parecer en cuanto a cuál es la verdadera práctica en rela-ción con esto, la cuestión que ahora pende ante este tribunal no es la de si la corte de distrito cometió error al orde-nar la absolución del acusado en otro caso, que no está ahora sometido a la consideración de la corte por haberse deses-timado la apelación, ni si la corte inferior procedió errónea -o correctamente al llegar a la conclusión, de que los hechos *468probados en nn caso anterior eran idénticos a los alegados en la presente acusación, sino más bien si la corte a quo come-tió o no error al resolver como lo Rizo, simple y escueta-mente, que los hechos expresados en la acusación enmen-dada en esta causa no son constitutivos de delito alguno. Si fue correcta la conclusión a que llegó la corte senten-ciadora respecto a la identidad de los hechos, entonces la acusación enmendada contiene aquellos hechos y no necesita ninguna exposición adicional. Si estuvo equivocada, se hace entonces difícil comprender qué relación podían tener con las cuestiones que aquí se discuten, los hechos probados en otro caso y que no han sido alegados en la acusación enmen-' dada o que están en discrepancia con los allí expresados, a menos que sea por el fundamento de que este tribunal debe confirmar la orden apelada, no a virtud de los hechos que aparecen de la .faz de la acusación formulada en este caso sino por los hechos probados en un caso que ya ha sido juz-gado y resuelto antes de que se hubiera formulado dicha acu-sación. Justo es expresar que este es el caso según el aspecto que ahora presenta. Si no se hubiera desestimado la ape-lación en la otra causa, los hechos declarados ante la corte inferior, sin duda que hubieran sido completamente necesa-rios para poder llegar al verdadero conocimiento y consi-deración de la acción tomada por la corte inferior en el refe-rido caso. 'Pero aunque se hubiera llevado a cabo la acumu-lación que se pretendió y ahorrado tiempo y trabajo en la presentación y resolución de las dos apelaciones, de ningún mo,do hubiera podido influir en la resolución de este caso y solamente habría servido para ocultar y confundir la ver dadera cuestión, que aquí se presenta.
Pasando, ahora a la cuestión de lo que la corte hizo en realidad o trató de hacer, así como al efecto legal de dicha acción, podemos decir al empezar que no creemos necesario el resolver y no resolvemos si el caso de More es o nó hoy buena jurisprudencia en California o Puerto Pico; o si las cortes de California se sentirían o no obligadas por virtud *469del mismo, en vista de las numerosas enmiendas qne desde entonces se Ran introducido en el Código de California, o si aún en ese caso sería obligatorio de acuerdo con nuestro estatuto en la forma que abora rige. Resolveremos estas cuestiones cuando surjan en un caso que baya sido sobre-seído de modo claro y terminante de conformidad con el ar-tículo 451 de nuestro código.
Lo que la Corte de Distrito de Mayagüez declaró fué que los becbos que se aducen en la acusación no constituyen de-lito contra las leyes de Puerto Rico. Lo que bizo la corte, según la faz de la orden, fué desestimar la acusación. Tal es el lenguaje de la propia orden y del asiento que se bizo en las minutas con respecto a cuyo significado literal no bay la más mínima duda si eliminamos las últimas siete palabras.
Toda la teoría del caso sustentada por el apelado estriba en esas siete palabras interpretadas en relación con la opi-nión emitida en el caso anterior, siendo ésta interpretada a su vez, a la luz de los becbos probados en aquel caso y lle-gándose a la conclusión por este medio tortuoso, de que -la orden dictada en el presente caso constituyó un sobresei-miento de la causa fundada en la prueba aducida en otro caso equivalente a la orden de absolución dictada después de oída la prueba testifical en dicbo caso anterior y com-prendida en el principio enunciado en el caso de More en lo que respecta al efecto legal.
La completa vaguedad de los términos en que ba sido redactada esta cláusula final, que establece un notable con-traste con la bien definida y enfática distinción que se bace en el lenguaje que inmediatamente precede, entre el criterio de la corte y su orden, indicaría una reflexión posterior o dictum que bien podría ser considerada como materia super-fina.
Si el objeto de la corte fué sobreseer la causa “en pro de la justicia” de acuerdo con el artículo 451, parece lógico y natural que se hubiera expresado en los términos del mismo *470más bien que con las palabras que nsa el código al tratar de las desestimaciones de acnsaciones. Y resulta curioso si es que el abogado entonces entendió la orden en el sentido que ahora la interpreta, que no viera la palpable Incom-patibilidad que existe entre la cláusula final de dicha orden según ha sido interpretada por dichos abogados, y la parte dispositiva esencial de la misma, y que al notar esto no tra-taran de proponer enmiendas o que se dictara alguna otra orden para dejar resuelta de una vez esta cuestión dudosa y de importancia vital para el acusado-
Dejando, a un lado la cuestión relativa a la facultad inhe-rente de una corte sentenciadora para desestimar una acu-sación en la que no se determina un delito, y la de si los fun-damentos que se especifican en el estatuto son de carácter exclusivo, United States v. Wilson, 44 Fed., 751; United States v. Kuhl, 85 Fed., 624; State v. Brecht, 42 N. W., 602; People v. Phifer, 112 N. Y. Sup., 285; People v. Brickner, 15 N. Y. Sup., 528; People v. Glenn, 66 N. E., 112; y People v. Sexton, 80 N. E., 396, y haciendo caso omiso de la pro-posición de que no es esencial el hecho de que la corte actúe por iniciativa propia o a moción del acusado, no vemos que dicha orden tenga que ser considerada necesariamente como una orden de sobreseimiento, como alega el apelado, o una orden desestimando la acusación según sostiene el apelante.
De acuerdo con la sección 153 del código, el acusado podrá’ poner reparo a la acusación cuando de su contenido resul-tare :
* «• * -X- * * «•
“3. No constituir delito público los hechos denunciados;” o
“4. Contener cualquiera materia que de ser cierta constituiría una justiñeación o excusa legal del delito denunciado, o excepción legal que excluya la acción.”
Las secciones 156 a la 159, que son muy parecidas en substancia a los preceptos relativos al sobreseimiento de la causa, son aún más amplias en algunos particulares que estos últimos en cuanto a la finalidad, como por ejemplo, en lo *471que respecta al obstáculo legal que constituye para otra causa por el mismo delito. Sin embargo, según temos visto la ley prescribe de modo expreso que El Pueblo puede inter-poner apelación “de una sentencia a favor del acusado en virtud de excepción perentoria puesta a la acusación.”
Abora bien, interpretando la orden en un sentido liberal como sentencia definitiva a favor del acusado basta donde alcancen las facultades de la corte sentenciadora para darle ese carácter cuando la misma se funda en las razones expre-sadas en ella, no vemos motivo alguno por qué dicba orden no baya de ser considerada como “una sentencia a favor del acusado en virtud de excepción perentoria puesta a la acusación,” — una excepción perentoria interpuesta por la corte por iniciativa propia a favor del acusado de confor-midad con el párrafo 3 o 4 del artículo 153. Por los fun-damentos aducidos en la misma orden la cuestión parece es-tar comprendida en el párrafo 3, si bien hubiera sido más compatible, tal vez, con la opinión de la corte que fué acom-pañada a la resolución adoptada para mejor 'expresar el motivo de su orden, si según sus términos se hubiera fun-dado esta última en parte por lo menos, sino en su totali-dad, en los motivos que se determinan en el párrafo 4. En-contramos por analogía un precedente en apoyo de este cri-terio acerca de la cuestión, al menos en un caso que ha sido fallado recientemente por la Corte Suprema de Colorado, People v. Zobel, marzo de 1913, 180 Pac., 836. La exposi-ción de los hechos y los dos primeros párrafos de la opinión son los siguientes:
“August Zobel fué acusado de hurto de minerales; se dictó sen-tencia sipbreseyendo la causa y El Pueblo interpuso apelación. El caso fué revocado y devueltas las actuaciones.
“El Fiscal del quinto distrito judicial formuló una acusación contra el acusado-apelado, imputándole el delito de hurto de mine-rales. También fueron acusados otros dos por hurto de estos mine-rales, no apareciendo claro si esto se hizo en la misma o en otras' acusaciones; pero esto no es esencial. Subsiguientemente, en la misma corte de distrito en que fueron establecidos estos procedimien-*472tos criminales y ante el mismo Juez Presidente se celebró otra causa civil contra estas personas con el objeto de recuperar el valor de los’ minerales que se alegó habían sido robados y se dictó sentencia contra ellos. Posteriormente se desestimaron por el Fiscal de Distrito los procedimientos criminales seguidos contra los acusados menos Zobel, a virtud de la promesa de presentarse prueba contra Zobel. Luego el Fiscal de distrito presentó una moción para que se señalara el juicio de Zobel, expresando entonces el juez de distrito al Fiscal, que ya él había oído la prueba en el caso civil, de la que aparecía que los ■■acusados contra los cuales se había sobreseído la acusación eran los autores del delito y Zobel solamente un cómplice, y que, como los principales habían sido exonerados por el Fiscal de distrito, Zobel, como cómplice, no podía luego ser juzgado. El juez en efecto, no obstante y en contra de la protesta hecha por el Fiscal de Distrito, y a pesar de la manifestación de este último de que tenía otra prueba de la culpabilidad de Zobel además de la presentada en el juicio del caso civil, sobreseyó la acusación formulada contra Zobel, lo absolvió y dejó libres de responsabilidad a sus fiadores. Con el fin de revisar ■esta causa, el Fiscal de distrito ha. interpuesto apelación en este caso para ante esta corte para que el error sea revisado de acuerdo y por virtud de las prescripciones del artículo 1997, Estatutos Revisados, 1908, el cual en lo que es esencial a cualquier cuestión que esté envuelta, dice lo siguiente: * *. Las apelaciones por causa de error procederán a nombre del Estado o de El Pueblo para revisar las resoluciones de las cortes sentenciadoras en cualquier caso criminal sobro cuestiones de ley que surjan durante el juicio, mociones para anular, excepciones perentorias, alegaciones interponiendo obs-táculos legales {plea in bar), alegaciones para sobreseer {in abatement) mociones solicitando la suspensión de la sentencia, o cuando un estatuto es declarado anticonstitucional: * * Disponién-dose, que nada de lo contenido en esta ley será interpretado de manera, tal que él acusado pueda ser expuesto por segunda vez por el mismo delito.’
“Alega el Fiscal de distrito a nombre de El Pueblo que el sobre-seimiento de la causa y la absolución del acusado, eran erróneos, puesto que no podía tomarse esa medida sin su consentimiento y en contra de su objeción, mientras que la alegación que se hace por parte del acusado, es que la cuestión presentada no está comprendida en el pro-pósito del artículo del estatuto arriba .citado, por la razón de que el sobreseimiento no fué ordenado sobre ‘cuestiones de ley que surgen del juicio.’
*473“G-arbert, J. (después de expresar los hechos arriba indicados), dijo:
“1. Está bien resuelto en este Estado y en general en este país, que un recurso por causa de error en un caso criminal, no procederá a solicitud del Estado, a menos que esté claramente autorizado por el Estatuto (People v. Raymond, 18 Colo., 242, 32 Pac., 429, 19 L. R. A., 649; U. S. v. Sanges, 144 U. S., 310, 12 Sup. Ct., 609, 36 L. Ed, 445); y la primer cuestión que resolveremos es si la sección del estatuto arriba citado es aplicable al caso según los hechos.
“2. Aparece de los autos que el sobreseimiento de la causa se fundó en hechos, cuyo conocimiento obtuvo el Juez fuera de los autos en este caso, los cuales eran que porque los procedimientos contra los otros acusados contra los cuales se imputaba el delito de hurto dé-los minerales habían sido sobreseídos, y creía la corte según los hechos establecidos en el juicio de la acción civil que ellos eran los principales autores y el acusado solamente un cómplice, no podía este último ser juzgado después de haber sido absueltos los autores. Por tanto, según el efecto legal, la acción de la corte se basó en una alegación de obstá-culo legal (plea in bar), la cual dicha corte interpuso oralmente a moción propia. Siendo este el caso no es necesario definir el signi-ficado de la frase ‘cuestiones de ley que surjan en el juicio,’ por la razón de que la resolución de la corte fué dictada sobre una alegación de obstáculo legal (plea in bar), siendo una de las que el estatuto autoriza de modo específico su revisión en un procedimiento semejante al presente.”
El señalamiento de errores presentado en este caso, ex-presa que la corte de distrito cometió error:
1. Al declarar que los hechos expresados en la acusación enmendada no constituyen un delito público;
2. Al desestimar la acusación.
La verdadera cuestión a discutir, después de haber, sido presentadas varias cuestiones por virtud de estas asignacio-nes de error, ha sido bien expresada por el Fiscal General en la primera frase de su alegato escrito a la que sigue inmediatamente una reseña clara y concisa de las alegacio-nes específicas formuladas por el apelante dentro de la cues-*474tión general, completando así el párrafo inicial de dicho ale-gato escrito en la siguiente forma:
“En este caso se suscita la cuestión general del consentimiento o acquiescencia de parte de un agente del Gobierno como defensa para una persecución criminal. El apelante, Él Pueblo de Puerto Rico, sostiene:
“1. Que la acusación expone hechos constitutivos de una violación criminal por el acusado de las leyes de Rentas Internas, dejando de pagar las contribuciones sobre ciertos espíritus alcohólicos producidos por él.
“2. Que el acusado es individualmente responsable por el fraude deliberado que lia cometido, y que su culpabilidad es personal y no está afectada por la responsabilidad o criminalidad de los actos de otro.
“3. Que el acusado, no está exento de que baya sido inducido por otra persona, suponiendo que hubiese sido instigado.
“4. Que los actos del agente Yázquez no envuelven un estímulo o instigación para cometer el delito previamente proyectado por el acusado.
“5. Que estos actos están justificados por una sana política .pública.
“6. Que el delito que se imputa es contrario al público, por consi-•guiente, ningún miembro del público, sea agente del Gobierno o no, tiene poder por consentimiento, para no hacer delito lo que ?s delito.
“7. Que estos son principios fundamentales de derecho criminal .y están 'más que sostenidos por autoridades.”
No es necesario para la resolución de la cuestión principal que aquí se presenta, que sean resueltas las cuestiones que han sido planteadas de acuerdo con los incisos 3 y 5. La acusación, según su faz, desde su principio hasta el fin, contradice, niega y refuta de manera clara la teoría de que el agente de rentas internas persuadió, alentó, solicitó, ins-tigó o indujo al acusado en forma, medio o manera alguna a la comisión de cualquier acto criminal; y no habiéndose sugerido de modo alguno que hubiera tratado el agente de Rentas Internas de hacer incurrir a un hombre honrado y ciudadano obediente a la ley a la comisión de un delito, es decir, sin que se probase en el sentido en que las cortes lo *475censuran y condenan qne se hubiera preparado'una “celada,” es claro que basta abora, en lo qne podemos deducir de los autos de este caso, no tenemos necesidad de justificar nin-gún acto ejecutado por Vázquez por interés de la política pública. Todo lo que dijéramos sobre cualquiera de estas dos cuestiones sería simplemente supérfluo y por tanto nos abstenemos de emitir opinión alguna sobre este extremo.
La actitud asumida por el apelante con respecto a todas las demás proposiciones que ban sido enumeradas en el pá-rrafo que acaba de citarse está ampliamente sostenida por los casos citados que ban sido hábilmente discutidos en el alegato presentado por el Fiscal General. No hay necesidad de que citemos estas numerosas autoridades. La mayoría de las mismas, así como uno o dos casos adicionales pue-den verse en la nota del caso Kemp v. United States, 51 L. R. A. (Nueva Serie), 825, y-en las anteriores notas que en la misma se citan y adicionan.
Abrigamos la mayor confianza en la habilidad del juez de distrito para aplicar la ley según ha sido enunciada en estas decisiones y en las demás que puedan someterse a su consideración, a los hechos según puedan desarrollarse en el juicio. No participamos del temor del abogado del acu-sado de que pudiera ser inducida a error la corte inferior por cualquier expresión supérflua (obiter dicta) de cualquier opinión, por extensa que ésta sea, basada en los hechos ale-gados en la acusación que son- los únicos que hasta ahora están envueltos en este caso. Teniendo en cuenta, sin embargo, la prolongada discusión sobre cuestiones incidentales que se hizo necesaria debido a la formalidad y modo plausible en que tales cuestiones han sido presentadas a nuestra consideración, — habiendo francamente admitido el abogado del acusado en su informe oral el hecho de que si se aislara y fuera considerada por- sí sola la acusación, se vería que en la misma se imputa la comisión de un delito y está subs-taneialmente libre de impugnación, habiendo renunciado a la discusión sobre este aspecto de la cuestión ya oralmente *476■o por escrito, y hecho referencia solamente dichos ahogados a las cuestiones preliminares a que ya se ha hecho alusión— y más para evitar la prolongación de esta opinión fuera de los límites razonables, que por la posibilidad remota de una influencia indebida, o como sugiere el abogado “que do-mine” en la resolución de casos que todavía lian de fallarse, estamos satisfechos en terminar sin hacer ninguna discusión o análisis de los casos a que se ha hecho referencia como apli-cables a los hechos expresados en la acusación que ha sido presentada en este caso.
La sección 3 de la Ley de Arbitrios de marzo 9, 1905, (Leyes de 1905, p. 256) según ha sido enmendada por la Ley No. 55 de marzo 9, 1911, página 180, y la Ley No- 112-■de marzo 13, 1913, p. 163, dispone lo siguiente:
“Sección 3. — Se impondrá, cobrará y pagará:
“ (1) Sobre todo líquido espirituoso destilado, fabricado en Puerto Rico * * * un impuesto de cincuenta centavos por cada litro o fracción de litro * * *.
# * # * * # X
“(12) Toda persona que faltare al pago de los impuestos, según ■se especifican en este artículo, y en el tiempo que más adelante se dispone en la presente, excepción hecha de lo que en contrario se dis-ponga por esta ley, será culpable de delito menos grave (misdemeanor) y por la primera falta que así cometiere será multada * *.
La fecha a que se hace referencia “en el tiempo que más adelante se dispone” está determinada en la sección 6a. de la Ley de Arbitrios como ha sido enmendada por la Ley No. 55 de marzo 9, 1911, arriba citada, a saber:
“El impuesto pesará sobre los espíritus alcohólicos, tan pronto como sean separados, en estado de pureza o impureza, mediante des-tilación u otro procedimiento de evaporación, de cualquiera sustan-cia,-ya sea fermentada o nó; pero el pago se efectuará antes de que dichos espíritus alcohólicos salgan de la fábrica, salvo lo que en con-trario se disponga por esta ley, y en la forma que prescriba por regla-mento, el Tesorero de Puerto Rico;”
*477Las secciones 21, 22 y 23 de los Beglamentos del Tesoro,, que se acompañan a la acusación y se hacen parte d'e la misma, son los siguientes:
“Sección 21. — El impuesto sobre espíritus destilados se pagará mediante la compra y fijación de los correspondientes sellos de Rentas. Internas a la factura. Los sellos y libros de facturas se eonsiguirán mediante la correspondiente solicitud al Colector de Rentas Internas del distrito donde esté situada la destilería.
“Sección 22. — Cuando un destilador deseare sacar espíritus des-tilados para el consumo, debe proveerse, con anticipación, de la can-tidad suficiente de sellos de Rentas Internas y envases para recibir la cantidad de alcohol que deseare sacar. Llenará entonces la factura, haciendo constar la cantidad de espíritus que piensa sacar, grado del rhismo y fecha del despacho. El talón de dicha factura será también llenado y ambos serán firmados por el destilador. El agente de Rentas Internas del distrito o el agente especial encargado de la des-tilería, revisará la factura y talón y después de cerciorarse del pago completo del impuesto, de la cancelación de .los sellos y corrección de la factura y talón, aprobará los mismos, firmándolos, procediendo entonces a la entrega del espíritu destilado.
“Sección 23. — Los sellos de Rentas Internas adheridos en pago del impuesto sobre el alcohol, serán cancelados por el destilador. Será obligación de todo destilador el proveerse de un timbre para cancelar, el cual, al ser aplicado sobre los sellos de Rentas Internas, dejará clara-mente impreso el nombre del destilador, local de la destilería y la fecha de la cancelación de los sellos.' Después de cancelar en debida forma los sellos adheridos a la factura para espíritus destilados, el destilador separará dicha factura del talón, y al separarla lo hará de manera tal que una mitad de cada sello con su número de serie com-pleto quede adherido a la factura y la otra mitad al talón. Las fac-turas antedichas serán enviadas por el destilador al Tesorero de Puerto Rico en el mismo día en que se haga la factura y se efectúe el despacho de alcohol.”
Interpretada razonable y lógicamente a la luz del esta-tuto y de los reglamentos arriba citados la acusación enmen-dada en este caso, se verá claramente que expresa hechos suficientes constitutivos de un delito, y no contiene nada que de ser cierto pudiera servir de excusa o justificación del delito o presentara algún obstáculo legal a la causa.
*478Por tanto, cualquiera que Raya sido la intención de la corte inferior en la orden que ha sido excepcionada por el apelante, — o ya sea como en ella se expresa, el desestimar la acusación por no constituir delito lo.s hechos alegados en la misma, o dictar sentencia a favor del acusado a virtud de una excepción perentoria interpuesta en efecto legal por la corte a iniciativa propia, ya por la misma razón así expre-sada, o porque la acusación contenía “materia que de ser cierta constituiría una excusa o justificación legal del delito imputado o cualquier otro impedimento legal para la causa,” — la moción para desestimar la apelación debe ser denegada, la orden apelada- revocada, y la causa devuelta para ulteriores procedimientos que no sean incompatibles con esta opinión.
Revocada la resolución apelada, denegada ¡a moción para que se desestime la apelación y devuelto el caso a la corte inferior para ulteriores procedimientos, de acuerdo con ■los principios enunciados en la opinión.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.